        Case 3:16-cv-00885-AVC Document 176 Filed 01/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


JACK MONTAGUE                                       :
                                                    :
       Plaintiff                                    :              CIVIL ACTION NO.:
                                                    :              3:16-CV-00885-AVC
vs.                                                 :
                                                    :
YALE UNIVERSITY, ET AL                              :
                                                    :
       Defendants                                   :              JANUARY 16, 2019

                       NOTICE OF SUPPLEMENTAL AUTHORITY

       The defendants filed a motion for summary judgment on May 17, 2018, which the

plaintiff opposed on July 18, 2018. The defendants filed their reply brief on August 22, 2018

and the plaintiff filed a surreply on September 7, 2018. On January 15, 2019, the Second Circuit

issued a summary order in Doe v. Colgate University, No. 17-3594-cv, affirming the judgment of

the district court granting summary judgment in favor of the defendant.          The defendants

respectfully request that the Court consider this order, a copy of which is attached hereto, when

ruling on the present defendants’ motion for summary judgment.




                                                    THE DEFENDANTS


                                               BY:___/s/ Patrick M. Noonan (#ct00189)__
                                                  Patrick M. Noonan
                                                  Colleen Noonan Davis (#ct27773)
                                                  Donahue, Durham & Noonan, P.C.
                                                  741 Boston Post Road
                                                  Guilford, CT 06437
                                                  (203) 458-9168
         Case 3:16-cv-00885-AVC Document 176 Filed 01/16/19 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                     _______________/s/________________
                                                      Patrick M. Noonan




                                                 2
